Case 0:20-cv-60990-AHS Document 26 Entered on FLSD Docket 09/16/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 20-60990-CIV-SINGHAL/VALLE

  DOMINGO OBANDO,

          Plaintiff,

  v.

  KILOLO KIJAKAZI,
  Acting Commissioner of Social Security,

       Defendant.
  ___________________________________/

                         ORDER AFFIRMING AND ADOPTING
                 MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          THIS CAUSE is before the Court on Magistrate Judge Valle’s Report and

  Recommendation on Plaintiff’s Unopposed Petition for Attorney’s Fees (DE [25]), which

  recommends that Plaintiff’s Unopposed Petition for Attorney’s Fees Pursuant to the Equal

  Access to Justice Act (DE [24]) be granted. Neither party has filed any objections to

  Judge Valle’s Report and Recommendation. Thus, this Court reviews the Report and

  Recommendation only for clear error. See Macort v. Prem, Inc., 208 F. App’x 781, 784

  (11th Cir. 2006) (quoting Diamond v. Colonial Life & Accident Ins., 416 F.3d 310, 315 (4th

  Cir. 2005)).

          The Court has reviewed Plaintiff’s Petition and Judge Valle’s well-reasoned Report

  and Recommendation and finds no clear error. Accordingly, it is hereby

          ORDERED AND ADJUDGED that:

       1. Magistrate Judge Valle’s Report and Recommendation on Plaintiff’s Unopposed

          Petition for Attorney’s Fees (DE [25]) is APPROVED and ADOPTED in its entirety.
Case 0:20-cv-60990-AHS Document 26 Entered on FLSD Docket 09/16/2021 Page 2 of 2




     2. Plaintiff’s Unopposed Petition for Attorney’s Fees (DE [25]) is GRANTED. Plaintiff

        is awarded a total of $5,107.54 in attorney’s fees plus $400 in costs to be paid

        to Plaintiff’s counsel once the U.S. Department of the Treasury determines that

        Plaintiff owes no debt to the United States.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 16th day of

  September 2021.




  Copies furnished counsel via CM/ECF




                                             2
